Territory of Michigan
Know all men by these presents that we Daniel LeRoy & Gideon O. Whittemore of the county of Oakland in the Territory aforesaid are held and stand firmly bound unto Ogden Clarke Esqr Judge of Probate of the county of Oakland aforesaid in the *511sum of three -one hundred dollars to be paid unto the said Ogden Clarke his successors in said office or assigns To the true payment of which we bind ourselves & our respective heirs, executors and administrators jointly and severally firmly by these presents. Sealed with our seals & dated this 9th day of December A. D 1828.
The condition of the above obligation is such, that whereas the said Judge did at a Probate court for said county holden at the court house in the village of Pontiac in the county aforesaid on the ninth day of August A.D. 1828, order that Almon Mack one of the Administrators on the estate of Stephen Mack late of the county aforesaid deceased be relieved from serving any longer as one of the Administrators on said estate, & as such that he be acquited from any obligation to proceed further in the business of said estate,— And whereas John M Mack the other administrator on said estate, being interested in and aggrieved at said order, And the supreme court of the Territory aforesaid on the petition of the said John M. Mack administrator as aforesaid having granted an appeal from the said order of the aforesaid Judge of Probate to be entered in said supreme court,— If therefore the said John M. Mack shall prosecute said appeal to effect in the supreme court aforesaid & pay all intervening costs & damages & such costs as said supreme Court [s]hall tax against him, then the aforesaid obligation to be void otherwise of force— The word “one” erased & the word “three” interlined before signing Signed & Sealed in the presence of Daniel LeRoy (Seal)
C. C. Hascall Gideon O. Whittemore (Seal)